DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is cancelled.
Claims 2-13 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of U.S. Patent No. 10742056, and claims 1-8 and 11 of U.S. Patent No. 9577446. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving storing data in different memory in power storage device in different periods of time, respectively. 
Instant Application
Patent 10742056
Patent 9577446
2. (New) A power storage device comprising: a power receiving circuit; a power storage unit; a first transistor between the power receiving circuit and the power storage 

1. A power storage device comprising: a power receiving circuit; a data communication circuit; a power storage unit; a first transistor between the power receiving circuit and the power storage unit; and a control circuit electrically connected to a gate of the first transistor and to the power storage unit, wherein the control circuit includes: a processor that includes a register and is electrically connected to the gate of the first transistor; a memory that includes data for identifying the power storage device and is electrically connected to the processor; and a controller electrically connected to the processor and to the memory, wherein the register includes: a first memory circuit configured to hold data in a period during which power is supplied to the processor from the power storage unit; and a second memory circuit configured to hold data in a period during which supply of the power to the processor from the power storage unit is stopped, the second memory circuit including a second transistor configured to control writing and holding of data.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by Hatular (US 6184660 B1).
As to claim 13, Hatular teaches a power storage device [FIG. 1A: device 20] comprising:
a power receiving circuit [FIG. 1A: AC adapter 42]; 
a power storage unit [smart battery 22]; 

a control circuit [FIG. 1A: battery charger IC 50] electrically connected to a gate of the first transistor and to the power storage unit [FIG.1A: the battery charger IC 50 is connected to gate of transistor 62].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatular (US 6184660 B1), in view of Kim et al. (hereinafter Kim) (US 20120293009 A1).
As to claim 9, Hatular teaches a power storage system comprising: 
a power feeding device [power source connected to adapter 42]; and 

a power receiving circuit [FIG. 1A: AC adapter 42]; 
a power storage unit [smart battery 22]; 
a first transistor [FIG. 1A: transistor 62] between the power receiving circuit and the power storage unit; and 
a control circuit [FIG. 1A: battery charger IC 50] electrically connected to a gate of the first transistor and to the power storage unit.
Hatular does not teach wherein the power feeding device is configured to supply a power to the power storage device wirelessly, wherein the control circuit is configured is transmitted to the power feeding device a stop signal in accordance with a voltage of the power storage unit.
Kim teaches apparatus and method for wireless charging battery [abstract]. Furthermore, Kim teaches the charging is stopped by sending signal to power transmitter when the battery is fully charged [0235] [0239: “When a battery (not shown) is fully charged, wireless charging operation may be completed by suspending the power transmission of the wireless power transmitter 2100 through communication.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of charging battery wirelessly and over-charge protection as suggested in Kim into Hatular to charge the battery. One having ordinary skill in the art would have been motivated to make such incorporation to improve the flexibility of charging and extent the life of battery.
As to claim 10, Hatular teaches wherein the control circuit further includes: a processor [switch drive 162] that includes a register and is electrically connected to the 
As to claim 11, Hatular teaches the power storage device according to claim 9, further comprising a protection circuit [a reverse-current-protection switch 86] between the control circuit and the power storage unit.
As to claim 12, Hatular teaches wherein the data for identifying the power storage device includes at least one of data on an average voltage of the power storage device, a capacity of the power storage device, an energy density of the power storage device, a resistance of the power storage device, output power of the power storage device, cycle characteristics of the power storage device, a temperature of the power storage device, an operating temperature range of the power storage device, and an allowable charging current of the power storage device [register 132] [col. 8, line 46: “a read/write charging-voltage register 132e”].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187